UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7635


AARON WAYNE PELLUM,

                       Petitioner – Appellant,

          v.

BERNARD MCKIE,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:12-cv-02468-JFA)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Wayne Pellum, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Aaron      Wayne      Pellum      seeks       to    appeal          the     district

court’s    order       accepting      the      recommendation           of    the       magistrate

judge     and    denying         relief   on     his       28    U.S.C.       §    2254      (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues      a    certificate        of   appealability.                 28   U.S.C.

§ 2253(c)(1)(A) (2012).              A certificate of appealability will not

issue     absent       “a       substantial      showing         of     the       denial     of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that    reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El     v.    Cockrell,         537    U.S.       322,     336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Pellum has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                       We

dispense        with     oral      argument      because         the     facts       and      legal



                                                2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3